DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of a 1st preliminary amendment, filed 5 August 2019, which has been placed of record and entered in the file.
Receipt is acknowledged of a 2nd preliminary amendment, filed 13 September 2019, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-20 are pending.
No claims are canceled.
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. § 119.  The certified copy has been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 5 August 2019, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings (in this National Stage application) are objected to because Figs. 1-3 have hand-written lines and numbers which are blurry and which make reproduction 
The drawings are objected to because in Fig. 2, the number “275” (on the flow line from “(15)” immediately after “273”) should be changed to --274--.
The drawings are objected to because in Fig. 3, the numbers “507” and “509” (both on the left-hand side below “501”) are pointing to the wrong structural feature.  It is suggested that the numbers “507” and “509” be interchanged on the left-hand side of the figure.
The drawings are objected to because they do not include the following reference signs mentioned in the description: 
Axial Direction A (see specification page 16, line 16); and
Inward Protrusion 509A (see specification page 17, line 11).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The abstract of the disclosure is objected to because it is not presented on a separate sheet apart from any other text (see 37 CFR 1.52(b)(4) and 1.72(b)).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because on page 16, line 21, “hopper 506” should be changed to --hopper 502--.  Appropriate correction is required.
Claim Objections
Claim 6 is objected to because it does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 14, line 4, the phrase "e.g. by gravity" renders the claim indefinite because it is unclear whether the limitation is part of the claimed invention.  See MPEP § 2173.05(d).
	Claim 18 is considered to be vague and indefinite as it recites features concerning “an amount and a flow rate of at least one of air to be pressurized into pressurized air, the pressurized air” which are not required or recited in claim 16 (from which claim 18 depends).  The features of “an amount and a flow rate of at least one of air to be pressurized into pressurized air, the pressurized air” recited in claim 18 lack a clear relationship to the subject matter of claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adam (US 9,809,377).
Regarding claim 1, the Adam reference discloses a method of manufacturing a modified atmosphere package (abstract) comprising steps of: providing a portion of 2 or N2) and pressurized air in the package volume (see col. 12, lines 5-12).  
Regarding claim 2, the Adam reference discloses providing the pressurized air by compressing air (see col. 2, lines 23-43, by the action of a pump) taken from the ambient atmosphere at or near a location where the method is performed (the language “at or near a location where the method is performed” is met by “Once on the farm, machinery such as a hopper can un-wind the film strip and the collapsed cups or flattened cups 103 may be expanded into expanded cups 101 or re-formed, e.g., with a pulse of compressed air or a piston” (emphasis added), see col. 11, line 25).
Regarding claim 7, the Adam reference also discloses comprising manufacturing a series of modified atmosphere packages using the method of claim 1, wherein for each package of the series the step of forming the package containing the portion of produce and the modified atmosphere is performed in a packaging space, wherein the method comprises providing the packaging space with the gas mixture, before and/or after forming successive package (see for example, fig. 6 and col. 12, line 59 - col. 13, line 24).
Regarding claim 8, the Adam reference discloses an apparatus for manufacturing a modified atmosphere package (abstract), comprising: a device (for example as shown in fig. 6) for forming, from a portion of packaging material (601) and a portion of produce (604), a closable package (606 - see col. 3, lines 6 and 7) which when closed defines a package volume and contains in the package volume the portion of produce and a modified atmosphere (see col. 12, lines 5-12); a supply of pressurized air and a supply of at least one atmosphere modification gas (see col. 2, lines 57-60, and col. 3, lines 1 and 2); and a device for providing a gas mixture of the at least one atmosphere modification gas and the pressurized air in the package volume (see col. 13, lines 1-5).
Regarding claim 9, the Adam reference also discloses the apparatus is configured to close, the package (see col. 12, lines 5-12).
Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchner et al. (US 3,579,945) (hereinafter Buchner).
Regarding claim 19, the Buchner reference discloses an apparatus for manufacturing a modified atmosphere package (figs. 1 and 2), comprising: a device for forming (forming shoulder 20 and forming tube 22), from a portion of packaging material (packaging material 34) and a portion of product, a closable package (see fig. 1, closed bag 38) which when closed defines a package volume and contains in the package volume the portion of product and a modified atmosphere (see col. 2, lines 10-72); and a device (pipe 41 and tubular conduit 25) for providing a gas mixture comprising at least one atmosphere modification gas in the package volume (see col. 2, lines 47-72); wherein the apparatus comprises a product supply channel (filling pipe 32), the product 
The recitations in the claim regarding “produce” are directed to the intended use of the apparatus, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (US 9,809,377) in view of Buchner et al. (US 3,579,945) (hereinafter Buchner).
Regarding claim 3, the Adam reference meets all of applicant’s claimed subject matter with the exception of the method comprising measuring at least one of a composition, an amount and a flow rate of at least one of air to be pressurized into the pressurized air, the pressurized air and the gas mixture, prior to introducing the gas mixture into a packaging space.  However, analyzing gas is old and well known in the relevant art as shown by Buchner which teaches at col. 3, lines 3-9, that a “gas analyzer 43 provide for continuous supervision of the composition of the gas passing into the bags, it is expedient to use a gas analyzer 43, the probe 51 of which will conveniently extend into the hollow space in the tube above the transverse seal. This gas analyzer might also be used for automatic control of a regulator 44 which governs the supply of the protective gas through conduit 25.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Adam method of manufacturing a modified atmosphere package by having incorporated a step of measuring at least one of a composition prior to introducing the 
Regarding claim 4, the Adam method of manufacturing a modified atmosphere package, as modified by Buchner above, also teaches the step of forming the package containing the portion of produce and the modified atmosphere is performed in a packaging space comprising a gas outlet (Buchner - probe 51 of the gas analyzer 43 is located in the packaging space including the outlet 42 of gas supply tube 41), and the method comprises introducing the gas mixture into the package volume in the packaging space, and wherein the method comprises measuring a composition at or near the gas outlet (Buchner - outlet 42).
Regarding claim 11, the Adam apparatus for manufacturing a modified atmosphere package meets all of applicant’s claimed subject matter, but does not discloses that the apparatus comprises a gas inlet for supplying the gas mixture in or near the package, at least one of a gas outlet and a produce inlet for supplying the produce to the apparatus and/or to the package, positioned downstream of the gas inlet, and at least one gas sensor positioned downstream of the inlet and upstream of, or at or near, the at least one of the gas outlet and/or the produce inlet, and the at least one gas sensor is configured to detect at least one component of the gas mixture.  
However, the Buchner reference discloses that it is old and well known in the relevant art to provide an apparatus for manufacturing a modified atmosphere package with a gas inlet (tubular conduit 25) for supplying a gas mixture in or near the package (col. 2, lines 47-55), at least one of a gas outlet (nozzles 42) and an inlet (filling pipe 32) for supplying a product to the apparatus and/or to the package, positioned downstream 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Adam apparatus for manufacturing a modified atmosphere package by having incorporated a gas inlet for supplying the gas mixture in or near the package, at least one of a gas outlet and a produce inlet for supplying the produce to the apparatus and/or to the package, positioned downstream of the gas inlet, and at least one gas sensor positioned downstream of the inlet and upstream of, or at or near, the at least one of the gas outlet and/or the produce inlet, and the at least one gas sensor is configured to detect at least one component of the gas mixture, as suggested by Buchner, in order to provide for measuring the gas components of the gas mixture to ensure that the composition of the gas is within a range of that which is desired.
Regarding claim 12, the Adam apparatus for manufacturing a modified atmosphere package meets all of applicant’s claimed subject matter, but does not discloses that the apparatus comprises an enclosed produce supply channel having a produce filling end and a packaging end, the apparatus is configured for filling the package at or near the packaging end with produce supplied through the channel, the apparatus comprises a gas inlet into the produce supply channel for supplying the gas mixture at or near the packaging end into the produce supply channel, and the 
However, the Buchner reference discloses that it is old and well known in the relevant art to provide an apparatus for manufacturing a modified atmosphere package an enclosed product supply channel (filling pipe 32) having a product filling end and a packaging end, the apparatus is configured for filling the package at or near the packaging end with product supplied through the channel (32), the apparatus comprises a gas inlet (25) into the product supply channel (32) for supplying the gas mixture at or near the packaging end into the product supply channel (32), and the apparatus comprises at least one gas sensor (51) at least one gas sensor at or near the filling end, and the at least one gas sensor (51) is configured to detect at least one component of the gas mixture (col. 3, lines 3-9) (note that the claim language makes use of alternative language, and that “produce” is merely an intended material to be packaged by the claimed apparatus).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Adams apparatus for manufacturing a modified atmosphere package by having incorporated an enclosed produce supply channel having a produce filling end and a packaging end, the apparatus is configured for filling the package at or near the packaging end with produce supplied through the channel, the apparatus comprises a gas inlet into the produce supply channel for supplying the gas mixture at or near the packaging end into the produce supply channel, and the apparatus comprises at least one gas sensor 
Regarding claim 14, the Adam apparatus for manufacturing a modified atmosphere package teaches as an example a horizontal form-fill-seal machine, but does not discloses expressly that the apparatus comprises a produce supply channel having a produce filling end and a packaging end, and the apparatus is configured for filling the package at or near the packaging end with produce supplied through the channel, e.g. by gravity, and the apparatus comprises a plurality of gas inlets into the produce supply channel for supplying the gas mixture at or near the packaging end into the produce supply channel, and/or the supply channel comprises at least partially a double wall providing a gas flow channel inside the double wall and comprising a plurality of gas inlets into the produce supply channel and/or a gas inlet having an inlet opening extending for more than about 25% of the circumference of the channel inner wall for supplying the gas mixture at or near the packaging end into the produce supply channel and/or the package.
However, the Buchner reference discloses that it is old and well known in the relevant art to manufacture a modified atmosphere package by use of a vertical form-fill-apparatus including a product supply channel (32) having a product filling end and a packaging end, and the apparatus is configured for filling the package at or near the packaging end with product supplied through the channel, e.g. by gravity, and the 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Adam apparatus for manufacturing a modified atmosphere package by having substituted for the horizontal form-fill-seal machine (see the example of fig. 6) of Adam, a vertical form-fill-seal machine including a produce supply channel having a produce filling end and a packaging end, and the apparatus is configured for filling the package at or near the packaging end with produce supplied through the channel, e.g. by gravity, and the apparatus comprises a plurality of gas inlets into the produce supply channel for supplying the gas mixture at or near the packaging end into the produce supply channel, and/or the supply channel comprises at least partially a double wall providing a gas flow channel inside the double wall and comprising a plurality of gas inlets into the produce supply channel and/or a gas inlet having an inlet opening extending for more than about 25% of the circumference of the channel inner wall for supplying the gas mixture at or near the packaging end into the produce supply channel and/or the .
Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adam (US 9,809,377) in view of Groeneweg et al. (WO 2014/129904) (hereinafter Groeneweg).
Regarding claim 5, the Adam reference does not disclose providing the packaging material with one or more microperforations.  However, the Groeneweg reference discloses that it is old and well known in the relevant art to provide packaging material intended for packaging respiring produce, i.e. fruit, with microperforations (see page 2, line 24 - page 4, line 31).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Adam method of manufacturing a modified atmosphere package by having provided the packaging material with one or more microperforations, as suggested by Groeneweg, in order to provide for a controlled and desired transmission rate of respiration for the produce within the package.
Regarding claim 6, the Groeneweg reference also discloses determining a respiration property of the produce to be packaged and determining on the basis of the determined respiration property of the produce to be packaged at least one of a 
Regarding claim 15, the Adam reference discloses an apparatus for manufacturing a modified atmosphere package which meets all of applicant’s claimed subject matter with the exception of the apparatus having at least one of a perforator for providing the packaging material with one or more microperforations, a controller for the perforator when present, a camera, a system for determining a target package atmosphere which system may comprise a sensor and a controller.
However, the Groeneweg reference discloses that it is old and well known in the relevant art to provide an apparatus that includes at least one of a perforator (perforator 121 - see page 16) for providing packaging material (123) with one or more microperforations (see page 16), a controller (130) for the perforator (121) when present, a camera (129), a system for determining a target package atmosphere which system may comprise a sensor (109) and a controller (115) (see pages 15 and 16).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Adam apparatus for . 
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buchner et al. (US 3,579,945) (hereinafter Buchner) in view of Adam (US 9,809,377).
Regarding claim 16, the Buchner reference discloses a method of manufacturing a modified atmosphere package comprising steps of: providing a portion of packaging material (packaging material 34); providing a portion of product (material - col. 2, lines 9-21); forming, from the portion of packaging material (34) and the portion of product (material), a closed package defining a package volume and containing in the package volume the portion of product and a modified atmosphere (col. 2, lines 47-72); wherein the modified atmosphere is modified with respect to the ambient atmosphere (suitable flushing or protective gas (col. 2, lines 13-21 and lines 56-72); and wherein the method comprises providing the modified atmosphere in the package volume by providing a gas mixture comprising at least one atmosphere modification gas in the package volume (col. 2, lines 47-72); and the method is performed using an apparatus comprising a device for forming (see figs. 1 and 2, and col. 2, lines 29-46), from a portion of packaging material (34) and a portion of product (material), a closable 
The Buchner method discloses all of applicant’s claimed subject matter with the exception of produce being the material which is worked on and filled through the channel, and which forms a package with the packaging material.
The Adams reference discloses that it is old and well known in the relevant art to manufacture a modified atmosphere package from a packaging material and produce which produce is filled through a delivery device (see the example of fig. 6).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Buchner method of manufacturing a modified atmosphere package by having substituted produce as the 
Regarding claim 17, the Buchner method of manufacturing a modified atmosphere package, as modified by Adams above, also teaches that the method comprises providing the modified atmosphere in the package volume by providing a gas mixture of at least one atmosphere modification gas and pressurized air in the package volume (this is taught by Adams as discussed above).
Regarding claim 18, the Buchner method of manufacturing a modified atmosphere package, as modified by Adams above, also teaches the method comprises measuring at least one of a composition prior to introducing the gas mixture into a packaging space (Buchner uses a probe 51 and gas analyzer 43) (note that the claim uses alternative language).
Regarding claim 20, the Buchner apparatus for manufacturing a modified atmosphere package does not disclose a supply of pressurized air and a supply of at least one atmosphere modification gas; and a device for providing a gas mixture of the at least one atmosphere modification gas and the pressurized air in the package volume.  However, the Adams reference discloses an apparatus for manufacturing a modified atmosphere package, and that it is old and well known in the relevant art to provide the apparatus with a supply of pressurized air and a supply of at least one 2 or N2) and pressurized air in the package volume (see col. 12, lines 5-12)).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Buchner apparatus for manufacturing a modified atmosphere package does not disclose a supply of pressurized air and a supply of at least one atmosphere modification gas; and a device for providing a gas mixture of the at least one atmosphere modification gas and the pressurized air in the package volume, as taught by Adam, in order to make use of the pressurized air to assist in forming the package into which the product will be fed, and to provide a modified atmosphere which is a blend of both air and a protective, inert gas.   
Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (US ‘122) discloses a gas detector used with a package making device into which inert gas is fed.
Kondo et al. (US ‘928) discloses a packaging machine with a gas passage 16.
Rosik (US ‘951) discloses a gas detector used with a package making device into which inert gas is fed.
James et al. (US ‘888) discloses a gas detector (30) used with a package making device into which inert gas is fed.
Bailey et al. (US ‘122) discloses a package making method for produce which includes small perforations in bag material.
Mallion (FR ‘235) discloses a gas supply in the filling tube of a package making device of either a vertical FFS machine or a horizontal FFS machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        31 March 2021